Citation Nr: 1452845	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-22 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left ulnar nerve entrapment.

2.  Entitlement to service connection for right ulnar nerve entrapment.

3.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service connected back disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service connected back disability.

5.  Entitlement to service connection for a right shoulder disability

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to service connection for left foot neuroma.

10.  Entitlement to service connection for bilateral fungal disability.

11.  Entitlement to service connection for right carpal tunnel syndrome.

12.  Entitlement to service connection for left carpal tunnel syndrome.

13.  Entitlement to a compensable rating for bilateral hearing loss. 

14.  Whether the reduction in evaluation for a back disability from 40 percent to 20 percent was proper.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey and Baltimore, Maryland.  Jurisdiction of the claims file is now with the RO in New York, New York.  This case was previously before the Board in November 2013 when the claims were remanded to afford the Veteran a BVA hearing.  The Veteran has subsequently withdrawn his request for a BVA hearing.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (See June 2013 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In a June 2013 statement, the Veteran requested that the VA obtain all medical progress notes from the "Manhattan VAMC" from 2012 to the present.  Records in the claims file are only current through August 2011. 

In an August 2012 statement the Veteran indicated that there additionally were outstanding records at the VA Medical Center (VAMC) in Baltimore.  As such, the record reflects there are outstanding VA treatment records pertinent to his claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  


In this regard, to avoid further delays in this case, it would be of great help to the VA if the Veteran himself submitted any records regarding his medical treatment, including VA treatment. 

Moreover, with respect to his right and left knee claims, the Veteran maintains that these disabilities are secondary to his service-connected back disability. 
In December 2007, the Veteran underwent a VA examination that addressed his knees.  This examination is not adequate.  Specifically, although the December 2007 VA examiner concluded that the Veteran's knee disabilities were not related to his service-connected back disability, the examiner did not discuss whether the Veteran's service-connected back disability aggravated (worsened) his knee disabilities.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  

In order to expedite the case, the Veteran may wish to submit all of these records to the VA himself.   

Regardless of whether the Veteran responds all outstanding VA treatment records (including treatment records from the Manhattan Campus of the VA NY Harbor Healthcare System from 2012 to the present and records from the VA Maryland Health Care System in Baltimore from 2012 to the present) should be obtained.

2.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide an opinion on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability is caused by his service-connected back disability.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability (if any) is aggravated by his service-connected back disability. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability is caused by his service-connected back disability.  

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability is aggravated by his service-connected back disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  This is a complex case.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



